UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ESTHER SOLOMON,
                                 Plaintiff,
                                                                       ORDER
                   – against –
                                                                 18 Civ. 4615 (ER)

FORDHAM UNIVERSITY,
                                 Defendant.



Ramos, D.J.:

       On June 4, 2021, the Court granted Solomon’s motion for leave to file a Third Amended

Complaint (the “TAC”), for the limited purpose of asserting Title VII and ADEA retaliation

claims based on her unpaid leaves of absence without benefits, and set a briefing schedule for

Fordham to move to dismiss this complaint. Doc. 94. However, the Court found that

amendment of her other claims would be futile in light of the Court’s previous two decisions

granting Fordham’s motions to dismiss. Solomon now moves the Court to reconsider its

decision to the extent it denied her leave to re-allege these other claims. See Doc. 97.

       Fordham is instructed to respond to Solomon’s motion on the same briefing schedule as

Fordham’s anticipated motion to dismiss. Accordingly:


   x   Fordham’s opposition to Solomon’s motion to reconsider will be due by July 23, 2021;

   x   Solomon’s reply to Fordham’s opposition will be due by August 20, 2021.

       The parties’ briefs may be filed separately from their motion to dismiss briefs, or each

   party may each file a single consolidated brief addressing both motions. In the event either

   party submits a consolidated brief, it shall not exceed 30 pages.
         It is SO ORDERED.

Dated:    June 24, 2021
          New York, New York

                                   Edgardo Ramos, U.S.D.J.




                               2
